Citation Nr: 1041816	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  07-16 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to October 
1956.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a January 2007 rating decision in which the Tiger Team in 
Cleveland, Ohio denied service connection for bilateral hearing 
loss and for tinnitus.  In March 2007, the Veteran filed a notice 
of disagreement (NOD).  A statement of the case (SOC) was issued 
in April 2007, and in May 2007, the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals).

During the pendency of the appeal, the Veteran's claims file was 
transferred to the jurisdiction of the RO in Newark, New Jersey, 
which has certified the appeal to the Board.

In April 2008, the Veteran testified during a hearing before a 
Decision Review Officer (DRO) at the RO; a transcript of that 
hearing is of record.  

In March 2010, the Vice Chairman of the Board granted the motion 
of the Veteran's representative to advance this appeal on the 
Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002) and 38 C.F.R. § 20.900(c) (2010).

In April 2010, the Board remanded the Veteran's claims to the RO, 
via the Appeals Management Center (AMC) in Washington, D.C., for 
further action, to include additional development of the 
evidence.  After completing some of the requested development, 
the RO/AMC continued to deny the claims as reflected in an August 
2010 supplemental SOC (SSOC) and returned the matters on appeal 
to the Board for further consideration.

For the reasons expressed below, the matters on appeal are, 
again, being remanded to the RO, via the AMC in Washington, D.C.  
VA will notify the Veteran when further action, on his part, is 
required. 


REMAND

Unfortunately the Board finds that further RO action in this 
appeal is warranted, even though such will, regrettably, further 
delay an appellate decision on the matters on appeal.

At the outset, the Board acknowledges that the claims file does 
not include copies of any of the Veteran's service treatment 
records for his period of active duty, except for morning reports 
dated in June 1954, reflecting that he was sick in quarters.  
Attempts to reconstruct and/or obtain service treatment records 
were unsuccessful.  As such, the Board has a heightened duty to 
explain its findings and conclusions and to consider the benefit 
of the doubt.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The Board also notes that a remand by the Board confers upon the 
veteran, as a matter of law, the right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The Veteran has claimed a relationship between his diagnosed 
hearing loss and tinnitus and his period of active duty.  The 
record contains a November 1998 private medical report from the 
Otolaryngology Associates of Central New Jersey, P. C., 
reflecting a history of left mastoid surgery approximately 40 to 
50 years ago with longstanding history of hearing loss and 
moderate to severe hearing loss in the left ear with mild to 
moderate hearing loss in the right ear.  The audiogram performed 
in November 1998 shows a graphical display of audiological test 
results that have not been converted to an appropriate numerical 
form.  Accordingly, this evidence required translation by a 
certified specialist.  See Kelly v. Brown, 7 Vet. App. 471 
(1995).  Thus, in its April 2010 remand, the Board instructed the 
RO to obtain translation of the test results by a certified 
specialist.  This was not accomplished.

During the Veteran's April 2008 RO hearing, the Veteran testified 
that he had many employment hearing tests while working for the 
turnpike authority.  However, the turnpike authority did not 
respond to the RO's request for medical records, particularly the 
Veteran's hearing tests.  When VA is put on notice of the 
existence of private medical records, VA must attempt to obtain 
those records before proceeding with the appeal.  See Lind v. 
Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Therefore, on prior remand, the Board 
requested that the RO make another attempt to obtain such 
records.  This was not accomplished.

In its prior remand, the Board also found that a VA audiological 
examination and opinion explicitly addressing the medical 
relationship, if any, between each of the claimed disabilities 
(namely bilateral hearing loss and tinnitus) and likely in-
service noise exposure that is supported by fully-stated 
rationale, would be helpful in resolving the claims for service 
connection.  This was requested in light of VA issued Training 
Letter No. 09-05 (Aug. 5, 2009) (discussing how to request 
medical opinions for claimed hearing loss and tinnitus, as well 
as the need to ensure the accuracy of any completed VA 
examination reports and medical opinions).  See 38 U.S.C.A. § 
5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  See also Martinak v. 
Nicholson, 21 Vet. App. 447, 454-55 (2007).  The Board, 
therefore, instructed the RO to arrange for the Veteran to 
undergo VA audiological examination.  This also was not 
accomplished.

Accordingly, the RO should arrange for the Veteran to undergo VA 
audiological examination, with appropriate testing, at a VA 
medical facility.  The Veteran is hereby advised that failure to 
report to the scheduled examination, without good cause may 
result in denial of the claim for service connection for 
bilateral hearing loss (as the original claim will be considered 
on the basis of the evidence of record).  See 38 C.F.R. § 3.655 
(2010).  Examples of good cause include, but are not limited to, 
the illness or hospitalization of the claimant and death of an 
immediate family member.  If the Veteran fails to report to the 
scheduled examination, the RO should obtain and associate with 
the claims file (a) copy(ies) of the notice(s) of the date and 
time of the examination sent to him by the pertinent medical 
facility.

Prior to arranging for the Veteran to undergo examination, to 
ensure that all due process requirements are met, and that the 
record before the examiner is complete, the RO should obtain and 
associate with the claims file all outstanding VA medical records 
from the East Orange, New Jersey VA Medical Center (VAMC).  The 
Board emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
the RO should obtain from the above-noted facility all 
outstanding records of VA treatment and/or evaluation of the 
Veteran, since May21, 2009.  The RO should follow the current 
procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests 
for records from Federal facilities.

The RO should also give the Veteran another opportunity to 
provide information and/or evidence pertinent to the claims on 
appeal.  The RO's letter to the Veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2009) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of the 
one-year notice period).  

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claims on 
appeal.  As indicated, the RO's adjudication of these claims must 
include consideration of all pertinent evidence added to the 
claims file since the RO's last adjudication of each claim.

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the East Orange 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of the Veteran, 
since May 21, 2009.  The RO must follow the 
procedures set forth in 38 C.F.R. § 3.159(c) 
as regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the claims 
file.

2.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claims on appeal that is not currently of 
record.

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claims 
within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.  

4.  The RO should again request from the 
turnpike authority copies of all medical 
records relevant to the Veteran's claims for 
service connection for bilateral hearing loss 
and/or tinnitus.  All records and/or 
responses received should be associated with 
the claims file.

5.  After completion of the actions requested 
in items 1 through 4, above, the RO should 
have a certified specialist translate any 
graphical displays of private audiogram test 
results that have not been converted to an 
appropriate numerical form, in particular the 
private audiometric evaluation performed in 
November 1998.

6.  After all records and/or responses from 
each contacted entity are associated with the 
claims file, the RO should arrange for the 
Veteran to undergo a VA audiological 
examination, in accordance with Training 
Letter No. 09-05, at an appropriate VA 
medical facility.  The entire claims file, 
to include a complete copy of the 
REMAND, must be made available to the 
examiner designated to examine the 
Veteran, and the report of examination 
should include discussion of the 
Veteran's documented history and 
assertions.  All appropriate tests and 
studies (to include audiometry and speech 
discrimination testing) should be 
accomplished and all clinical findings should 
be reported in detail.

Based on the results of audiometric testing, 
and in accordance with Training Letter No. 
09-05, the examiner should specifically 
indicate, with respect to each ear, whether 
the Veteran currently hearing loss to an 
extent recognized as a disability for VA 
purposes (i.e., an auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz of 40 decibels or greater; or an 
auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 
Hertz of 26 decibels or greater; or speech 
recognition scores using the Maryland CNC 
test of less than 94 percent).  The examiner 
should also clearly indicate whether the 
Veteran currently suffers from tinnitus.

If any tinnitus or hearing loss disability is 
diagnosed, also with respect to each ear, the 
examiner should offer an opinion, consistent 
with sound medical principles, as to whether 
it is at least as likely as not (i.e., 
there is a 50 percent or greater probability) 
that such disability is the result of injury 
or disease (to particularly include alleged 
in-service noise exposure) incurred or 
aggravated during the Veteran's period of 
active duty.  

If tinnitus is associated with conditions 
other than hearing loss, the audiologist must 
indicate that the complaint of tinnitus 
requires referral to another provider 
(appropriate provider to be determined by the 
VAMC, Compensation & Pension (C&P) Director 
or other responsible person as with 
contractors) for determination of etiology.

In rendering the requested opinion, the 
examiner should specifically consider and 
discuss the Veteran's service personnel and 
morning reports, and lay statements and 
testimony.

The examiner should set forth all examination 
findings meeting the provisions of Training 
Letter No. 09-05, along with a complete 
rationale for the conclusions reached, in a 
printed report.

7.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice(s) of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

8.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

9.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claims for service 
connection for bilateral hearing loss and for 
tinnitus, in light of all pertinent evidence 
and legal authority.

10.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate SSOC 
that includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).  The RO is reminded that 
this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).



